357 F.2d 736
Thomas HUBBARD, Appellant,v.Lawrence E. WILSON, Warden, California State Prison, San Quentin, California, Appellee.
No. 20396.
United States Court of Appeals Ninth Circuit.
February 23, 1966.

Thomas Hubbard, in pro. per.
Thomas C. Lynch, Atty. Gen. of Cal., Robert R. Granucci, John T. Murphy, Deputy Attys. Gen., San Francisco, Cal., for appellee.
Before MERRILL, BROWNING and ELY, Circuit Judges.
PER CURIAM.


1
Appellant seeks discharge in habeas corpus from a state conviction. Although appellant alleges his constitutional rights were violated in several ways, he chiefly attacks the admission of certain testimony respecting incriminating statements which were made by him. Appellant's petition failed to show these alleged incriminating statements. Accordingly the District Court denied his application without hearing upon the ground that the petition failed to show prejudice.


2
The petitioner's failure to provide evidence of the incriminating statements has been remedied in this court by the appendix to appellee's brief. In this appendix there appears the unpublished opinion of the State District Court of Appeal on review of the judgment of conviction. The nature of the incriminating statements is set forth in that opinion.


3
Under these circumstances further consideration by the District Court is warranted.


4
Reversed and remanded for further proceedings.